Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Contrary to petitioner’s assertion, the misbehavior report is sufficiently detailed to provide substantial evidence to support the underlying determination (see Matter of McKins v James, 285 AD2d 889 [2001]). To the extent that petitioner maintains that he was denied the right to call witnesses, we need note only that petitioner did not request that any witnesses be called at his disciplinary hearing despite being informed of his right to do so. Petitioner’s remaining contentions, to the extent not specifically addressed, have been examined and found to be lacking in merit.
Crew III, J.P., Peters, Carpinello, Mugglin and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.